                         Case 1:20-cv-06359-JMF Document 4 Filed 08/12/20 Page 1 of 3

FOIA Summons IH form 4
4/17



                                              UNITED STATES DISTRICT COURT
                                                             for the
                                                  Southern District of New York

 OPEN SOCIETY JUSTICE INITIATIVE
                                                           )
                            Plaintiff                      )
                                                           )
                    v.                                     )           C ivil Action N o. _______________
  DEPARTMENT OF HEALTH AND HUMAN SERVICES                  )
  See full list of defendants on Schedule A
                                                           )
                            D efendant                     )



                                               SUMMONS IN A CIVIL ACTION

 To:      (D efendant’s nam e and address)

          Department of Health and Human
          Services
          c/o Office of the General Counsel
          200 Independence Avenue, S.W.
          Washington, D.C. 20201
          A lawsuit has been filed against you.

         Within 30 days after service of this summons on you (not counting the day you received it) you must
 serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of
 Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose name and
 address are:
           Mark F. Mendelsohn
           Paul, Weiss, Rifkind, Wharton &
           Garrison LLP
           2001 K Street, NW
           Washington, D.C. 20006-1047

       If you fail to respond, judgment by default may be entered against you for the relief demanded in the
 complaint. You also must file your answer or motion with the court.



                                                                 CLERK OF COURT



 Date:
                                                                       Signature of C lerk or D eputy C lerk
                        Case 1:20-cv-06359-JMF Document 4 Filed 08/12/20 Page 2 of 3

FOIA Summons (12/11) (Page 2)

Civil Action No.

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

          This summons for (name of individual and title, if any)
was received by me on (date)                                        .

          ’ I personally served the summons on the individual at (place)
                                                                                on (date)                         ; or

          ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                            , a person of suitable age and discretion who resides there,
          on (date)                           , and mailed a copy to the individual’s last known address; or

          ’ I served the summons on (name of individual)                                                                   , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                         ; or

          ’ I returned the summons unexecuted because                                                                         ; or

          ’ Other (specify):
                                                                                                                                      .


          My fees are $                       for travel and $                   for services, for a total of $                       .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                      Server’s signature



                                                                                    Printed name and title




                                                                                       Server’s address

Additional information regarding attempted service, etc:
      Case 1:20-cv-06359-JMF Document 4 Filed 08/12/20 Page 3 of 3




                                       Schedule A

Department of Health and Human Services
Office of the General Counsel
200 Independence Avenue, S.W.
Washington, D.C. 20201

Centers for Disease Control and Prevention
1600 Clifton Road
Atlanta, GA 30329-4027

Food and Drug Administration
10903 New Hampshire Ave.
Silver Spring, MD 20993-0002

National Institutes of Health
Office of the General Counsel
200 Independence Avenue, S.W.
Washington, D.C. 20201

National Institute of Allergy and Infectious Diseases
Office of the General Counsel
200 Independence Avenue, S.W.
Washington, D.C. 20201

Department of Homeland Security
Office of the General Counsel
2707 Martin Luther King Jr. Ave, SE
Mail Stop 0485
Washington, D.C. 20528-0485

Federal Emergency Management Agency
Office of the Chief Counsel
500 C Street SW
Washington, D.C. 20472
